Citation Nr: 1509234	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for leftt ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This case was previously before the Board in November 2012, when entitlement to service connection for bilateral hearing loss was denied.  The Veteran appealed the November 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an November 2013 Order, the Court vacated the Board's November 2013 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran).  Pursuant to the November 2013 JMR, issue of entitlement to service connection for bilateral hearing loss was remanded for further development by the Board in April 2014.  The case now returns for appellate review.

The Veteran testified at a July 2012 video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. 

As noted in the introduction, the Board remanded the case in April 2014 to afford the Veteran with an examination pursuant to the November 2013 JMR.  Specifically, the April 2014 Board remand explained that another VA examination was warranted as the September 2008 VA examiner inaccurately found that the Veteran had normal audiological results upon military induction and separation.  The April 2014 Board remand asked the VA examiner to provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss was caused or aggravated by his military service.  Moreover, the April 2014 Board remand advised the VA examiner that the Veteran's entrance examination indicated some right ear hearing loss.  However, the resulting May 2014 VA examiner again stated the hearing evaluation completed, in February 1970, showed normal hearing for both ears, but noted the right ear was slightly worse.  However, the evidence shows that right ear hearing loss pre-existed the Veteran's military service.  This finding is based on the February 1970 pre-induction examination, which noted decreased hearing in the commentary section and as was demonstrated by the 55 decibel auditory threshold at 4000 Hertz, which meets VA standards for hearing loss disability.  38 C.F.R. § 3.385 (2014).  Thus, the Veteran had right ear hearing loss that pre-existed service, and the presumption of soundness does not apply.  38 U.S.C.A. § 1111 (West 2014).  Entitlement to service connection can still be granted, however, if the pre-existing disability was aggravated by service, and a remand is warranted to address the claim on this basis.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  

Additionally, the Board finds that, although requested by the November 2013 JMR and April 2014 Board remand, the May 2014 VA examination report did not adequately address why the Veteran's recorded average threshold shifts were not consistent with noise-induced hearing loss when in-service audiograms demonstrated a worsening in hearing loss.  Additionally, in a February 2015 Brief, the Veteran's representative advanced an argument that, even with apparent recovery of normal hearing after acoustic trauma, there can be widespread and ongoing damage to the cochlear hairs and their nerves becoming manifested only over time, which should be addressed by the VA examiner upon remand.  Thus, for these reasons, the Board finds another opinion is warranted for the Veteran's claim for entitlement to service connection for bilateral hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1.  Request a VA opinion from an examiner, other than the May 2014 VA examiner.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the opinions requested below, the Veteran should be scheduled for an examination.  All indicated tests and evaluations should be performed.

The examiner must address the following: 

* With respect to right ear hearing loss, the examiner should opine whether it is at least as likely as not that the pre-existing right ear hearing loss disability worsened in service.  If right ear hearing loss is found to have increased in service, the examiner is requested to provide an opinion as to whether or not the increase in right ear hearing loss was clearly and unmistakably due to the natural progression of the disease.

* With respect to left ear hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not that left ear hearing loss had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.   

* If the VA examiner determines that the Veteran's right ear hearing loss did not worsen in service and/or that the Veteran's left ear hearing loss is not related to service, the examiner should address the Veteran's average threshold shifts in service, and explain why such were not consistent with noise-induced hearing loss when some in-service audiograms demonstrated a worsening in hearing loss.

In providing the above opinions, the VA examiner should consider the argument advanced by the Veteran's representative, in the February 2015 Brief, that even with apparent recovery of normal hearing after acoustic trauma there can be widespread and ongoing damage to the cochlear hairs and their nerves becoming manifested only over time. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of the conclusion as it is to find against it.

Aggravation means a permanent worsening beyond the natural progression of the disease.

Clear and unmistakable evidence is obvious and manifest.

Provide a complete rationale for any opinion provided.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




